White, J.
Appeal from an order of the Family Court of St. Lawrence County (Rogers, J.), entered August 18, 1992, which, in a proceeding pursuant to Domestic Relations Law article 3-A, granted respondent’s motion to dismiss the petition on the ground of res judicata.
In March 1991, the St. Lawrence County Department of Social Services brought a paternity proceeding on behalf of petitioner against respondent. Following the hearing at which petitioner testified, Family Court dismissed the petition on the ground that the Department did not establish paternity by clear and convincing evidence. Two months later, petitioner, having moved to Iowa, filed a paternity petition under the Uniform Reciprocal Enforcement of Support Act (Domestic Relations Law art 3-A). It is Family Court’s dismissal of this petition that is the subject of this appeal.
A mother is not barred from commencing a paternity proceeding where a prior proceeding commenced by a local social service official is dismissed because she was not a party to the prior action (see, Matter of Jane PP. v Paul QQ., 64 NY2d 15, 18; Matter of Cathleen P. v Gary P., 63 NY2d 805; Matter of Simone Q. v Wayne R, 135 AD2d 944). Inasmuch as a social service official’s interest in a paternity proceeding is limited to establishing the father’s obligation to pay support while a mother’s interest ranges from securing rights of inheritance for her child to establishing eligibility for numerous government benefit programs (see, Matter of Cathleen P. v Gary P., supra, at 807), we decline respondent’s invitation to extend *597our holding in Matter of Slocum v Joseph B. (183 AD2d 102) to this case.
We have not considered respondent’s contention that petitioner is not the real party in interest in this matter since his arguments on this point are conjectural.
Yesawich Jr., J. P., Crew III, Mahoney and Casey, JJ., concur. Ordered that the order is reversed, on the law, without costs, and motion denied.